            Case 6:20-cv-00443-ADA Document 1 Filed 05/29/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


CDN INNOVATIONS, LLC

                       Plaintiff,                   Civil Action No. 6:20-cv-443
       v.

HITACHI LTD.                                        JURY TRIAL DEMANDED

                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff CDN Innovations, LLC (“CDN” or “Plaintiff”), for its Complaint against

Defendant Hitachi Ltd., (referred to herein as “Hitachi” or “Defendant”), alleges the following:

                                    NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2. Plaintiff CDN is a limited liability company organized under the laws of the State

Georgia with a place of business at 44 Milton A venue, Suite 254, Alpharetta, GA 30009.

       3. Upon information and belief, Hitachi is a limited liability company organized under

the laws of Japan with a place of business at 6-6 Marunouchi 1-chome, Chiyoda-ku, Tokyo, 100-

8280, Japan. Upon information and belief, Hitachi sells, offers to sell, and/or uses products and

services throughout the United States, including in this judicial district, and introduces infringing

products and services into the stream of commerce knowing that they would be sold and/or used

in this judicial district and elsewhere in the United States.



                                                                                         Page 1 of 8
             Case 6:20-cv-00443-ADA Document 1 Filed 05/29/20 Page 2 of 8




                                  JURISDICTION AND VENUE

        4.       This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        5.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        6.       Venue is proper as to Hitachi in this judicial district under 28 U.S.C. §1391(c)(3).

On information and belief, Hitachi is not resident in the United States and may be sued in any

judicial district.

        7.       On information and belief, Defendant is subject to this Court’s general and

specific personal jurisdiction because Defendant has sufficient minimum contacts within the

State of Texas and this District, pursuant to due process and/or the Texas Long Arm Statute

because Defendants purposefully availed itself of the privileges of conducting business in the

State of Texas and in this District, because Defendant regularly conducts and solicits business

within the State of Texas and within this District, and because Plaintiff's causes of action arise

directly from Defendant’s business contacts and other activities in the State of Texas and this

District.

                                          BACKGROUND

                                           The Inventions

        Adaptive Power Control

        8.       Sinikka Sarkkinen, Jari Isokangas, and Dimitris Koulakiotis (hereinafter “the

Inventors”) are the inventors of U.S. Patent Nos. 7,006,844 (“the ’844 patent”) and 7,860,462

(“the ’462 patent”). A true and correct copy of the ’844 patent is attached as Exhibit A. A true

and correct copy of the ’462 patent is attached as Exhibit B.

        9.       The ’844 and ’462 patents resulted from the pioneering efforts of the Inventors in

the area of data transmissions in a wireless communication network, and more particularly the

                                                                                          Page 2 of 8
           Case 6:20-cv-00443-ADA Document 1 Filed 05/29/20 Page 3 of 8




dynamic control of the power level of multicast data transmission. These efforts resulted in the

development of a method and apparatus for adaptive power control for multicast transmission in

2002.

               COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 7,006,844

         10.     The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         11.     On February 28, 2006, the ’844 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission”.

         12.     CDN is the assignee and owner of the right, title and interest in and to the ’844

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         13.     Upon information and belief, Hitachi has and continues to directly infringe one or

more claims of the ’844 patent by making, using (e.g., developing, testing, installing or otherwise

using) offering to sell, selling, or importing into the United States products, specifically one or

more of the products identified in Exhibit C hereto (the “Accused 802.11 Instrumentalities”).

For example, upon information and belief, Hitachi at least imports the Accused 802.11

Instrumentalities into the United States.

         14.     Exemplary infringement analysis showing infringement of at least claim 23 of the

’844 patent is set forth in Exhibit C. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by Hitachi with respect to the ’844 patent.

CDN reserves all rights to amend, supplement and modify this preliminary infringement

analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’844 patent.
                                                                                           Page 3 of 8
            Case 6:20-cv-00443-ADA Document 1 Filed 05/29/20 Page 4 of 8




          15.    Upon information and belief, users of devices containing Hitachi’s Accused

802.11 Instrumentalities have and will continue to directly infringe at least claim 23 of the ’844

patent.

          16.    Upon information and belief, Hitachi had knowledge of the ’844 patent at least as

early as its receipt of this complaint.

          17. Hitachi’s encouragement of others to use the Accused 802.11 Instrumentalities—

knowing that such use, as alleged herein, infringes at least claim 23 of the ’844 patent—

constitutes inducement of others under 35 U.S.C. § 271(b). Hitachi’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused 802.11 Instrumentalities are not only

compliant with the IEEE Std 802.11. Standard (“802.11”) but specifically intended for use as an

802.11 product. For example, Hitachi promotes certain of its Interactive Flat Panel Displays as

being “Wireless and LAN enabled” and specifies compliance with “802.11”.

http://www.hitachidigitalmedia.com/files/resources/brochures/el/2013_interactive_panels_broch

ure.pdf (last visited 05/28/2020); see also http://www.hitachidigitalmedia.com/de-de/news/news-

articles/hitachi-expands-range-of-interactive-flat-panel-displays-with-new-84-model (“The IFPD

offers RS-232 connectivity and 802.11 a/b/g/n wireless networking support”)( last visited

05/28/2020); see also http://www.hitachidigitalmedia.com/en-gb/products/interactive-flat-

panels/touch-screen/uhd6510 (“Wireless . . . Built in 802.11 a/g/n”)( last visited 05/28/2020);

http://www.hitachidigitalmedia.com/en-gb/software/107024?download ( last visited 05/28/2020).

Such conduct demonstrates Hitachi’s specific intent (or at least willful blindness) to actively aid

and abet others to infringe, including but not limited to Hitachi’s partners and downstream




                                                                                        Page 4 of 8
           Case 6:20-cv-00443-ADA Document 1 Filed 05/29/20 Page 5 of 8




customers, whose use of the Accused 802.11 Instrumentalities constitutes direct infringement of

at least claim 23 of the ’844 patent.

         18.   Upon information and belief, Hitachi is also liable as a contributory infringer of

the ’844 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially made to comply with 802.11 Standard which, as shown in

Exhibit C, constitutes an infringement of the ’844 patent. The Accused 802.11 Instrumentalities

are material components for use in practicing the ’844 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

         19.   The Accused Instrumentality infringed and continues to infringe at least claim 23

of the ’844 patent during the pendency of the ’844 patent.

         20.   CDN has been harmed by the Hitachi’s infringing activities.

               COUNT 2 – INFRINGEMENT OF U.S. PATENT NO. 7,860,462

         21.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         22.   On December 28, 2010, the ’462 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission” [sic].

         23.   CDN is the assignee and owner of the right, title and interest in and to the ’462

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         24.   Upon information and belief, Hitachi has and continues to directly infringe one or

more claims of the ’462 patent by making, using (e.g., developing, testing, installing or otherwise

using) offering to sell, selling, or importing into the United States products, specifically one or

more of the products identified in Exhibit D hereto (the “Accused 802.11 Instrumentalities”).
                                                                                           Page 5 of 8
           Case 6:20-cv-00443-ADA Document 1 Filed 05/29/20 Page 6 of 8




For example, upon information and belief, Hitachi at least imports the Accused 802.11

Instrumentalities into the United States.

        25.     Exemplary infringement analysis showing infringement of at least claims 15 and

19 of the ’462 patent is set forth in Exhibit D. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by Hitachi with respect to the

’462 patent. CDN reserves all rights to amend, supplement and modify this preliminary

infringement analysis. Nothing in the attached chart should be construed as any express or

implied contention or admission regarding the construction of any term or phrase of the claims of

the ’462 patent.

        26.     Upon information and belief, users of devices containing Hitachi’s Accused

802.11 Instrumentalities have and will continue to directly infringe at least claims 15 and 19 of

the ’462 patent.

        27.     Upon information and belief, Hitachi had knowledge of the ’462 patent at least as

early as its receipt of this complaint.

        28.     Hitachi’s encouragement of others to use the Accused 802.11 Instrumentalities—

knowing that such use, as alleged herein, infringes at least claims 15 and 19 of the ’462 patent—

constitutes inducement of others under 35 U.S.C. § 271(b). Hitachi’s encouragement of

infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused 802.11 Instrumentalities are not only

compliant with the IEEE Std 802.11. Standard (“802.11”) but specifically intended for use an

802.11 product. For example, Hitachi promotes certain of its Interactive Flat Panel Displays as

being “Wireless and LAN enabled” and specifies compliance with “802.11”.

http://www.hitachidigitalmedia.com/files/resources/brochures/el/2013_interactive_panels_broch



                                                                                        Page 6 of 8
           Case 6:20-cv-00443-ADA Document 1 Filed 05/29/20 Page 7 of 8




ure.pdf (last visited 05/28/2020); see also http://www.hitachidigitalmedia.com/de-de/news/news-

articles/hitachi-expands-range-of-interactive-flat-panel-displays-with-new-84-model (“The IFPD

offers RS-232 connectivity and 802.11 a/b/g/n wireless networking support”)( last visited

05/28/2020); see also http://www.hitachidigitalmedia.com/en-gb/products/interactive-flat-

panels/touch-screen/uhd6510 (“Wireless . . . Built in 802.11 a/g/n”)( last visited 05/28/2020);

http://www.hitachidigitalmedia.com/en-gb/software/107024?download ( last visited 05/28/2020).

Such conduct demonstrates Hitachi’s specific intent (or at least willful blindness) to actively aid

and abet others to infringe, including but not limited to Hitachi’s partners and downstream

customers, whose use of the Accused 802.11 Instrumentalities constitutes direct infringement of

at least claims 15 and 19 of the ’462 patent.

        29.     Upon information and belief, Hitachi is also liable as a contributory infringer of

the ’462 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially made to comply with 802.11 Standard which, as shown in

Exhibit D, constitutes an infringement of the ’462 patent. The Accused 802.11 Instrumentalities

are material components for use in practicing the ’462 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

        30.     The Accused Instrumentality infringed and continues to infringe at least claim 15

and 19 of the ’462 patent during the pendency of the ’462 patent.

        31.     CDN has been harmed by the Hitachi’s infringing activities.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CDN demands a trial by jury

on all issues triable as such.




                                                                                         Page 7 of 8
            Case 6:20-cv-00443-ADA Document 1 Filed 05/29/20 Page 8 of 8




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CDN demands judgment for itself and against Hitachi as

follows:

       A.      An adjudication that the Hitachi has infringed the patents asserted herein;

       B.      An award of damages to be paid by Hitachi adequate to compensate CDN for

Hitachi’s past infringement of the patents asserted herein, and any continuing or future

infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CDN’s reasonable attorneys’ fees; and

       D.      An award to CDN of such further relief at law or in equity as the Court deems just

and proper.


Dated: May 29, 2020                            DEVLIN LAW FIRM LLC


                                               /s/ Alex Chan
                                               Alex Chan (Texas Bar No. 24108051)
                                               achan@devlinlawfirm.com
                                               Timothy Devlin (pro hac vice to be filed)
                                               tdevlin@devlinlawfirm.com
                                               James M. Lennon (pro hac vice to be filed)
                                               jlennon@devlinlawfirm.com
                                               1526 Gilpin Ave.
                                               Wilmington, Delaware 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251

                                               Attorneys for Plaintiff CDN Innovations, LLC




                                                                                           Page 8 of 8
